Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Dynegy Holdings Inc.: 1. Registration Statement (Form S-3 No. 333-66090), 2. Registration Statement (Form S-3 No. 333-115148-01), and 3. Registration Statement (Form S-3 No. 333-12987); of our report dated March 8, 2011, with respect to the consolidated financial statements and schedule of Dynegy Holdings Inc.,included in this Annual Report (Form 10-K) of Dynegy Holdings Inc. for the year ended December 31, 2010. /s/ Ernst & Young LLP Houston, Texas March 8, 2011
